Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figures 2 and 3 contain no numerical designations. Please correct and amend the drawings to reflect the structure being shown as it correlates with the Specification disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Please amend the preamble to include “:” following ‘comprising.  
Further regarding claim 1, Examiner recommends amending the recitations of ‘the side, away from the locating disk, of the supporting body is provided with a force application screw’ to instead reflect, for example, ‘the side of the supporting body distal from the locating disk is provided with a force application’. In a similar fashion, Examiner recommends amending ‘the side, close to the locating disk, of the supporting body is provided with an outer roller’ to read ‘the other side of the supporting body proximate the locating disk is provided with an outer roller’. These recommendations are made in order to clarify the language of the claim. 
Claims 1, 4, and 6 is objected to because of the following informalities: Regarding the use of roman numerals “I, II” in claim limitations reciting “shaft sleeve I”, “supporting seat I”, and “supporting seat II”, please amend to remove the roman numerals and instead reflect, for example,  “a first supporting seat” and “a second supporting seat”. The roman numerals are not numerical designation within the disclosure and thus are not reference characters. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a supporting body is also arranged on the stand, and may do reciprocating motion along a radial direction of the locating disk” renders the claim indefinite because it is not clear what is imparted by the recitation of ‘may’. According to MPEP section 2173.05(h), subsection II. “Optionally”, the use of an optional term may render the scope of the claim indefinite. As ‘may’ implies an option between reciprocating and not reciprocating, the claim limitation is indefinite because it is not clear what is required within the scope of the claim. For the purposes of compact prosecution, and in light of the specification, Examiner is interpreting the term to mean that the supporting body is configured to movably reciprocate in a radial direction. Examiner recommends amending the claim to reflect the intended movement structure. 
Claims 2-9 are additionally rejected due to dependency from a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herschman (US 5,634,361), herein after referred to as “Herschman”, in view of Itou (US 4,848,125), herein after referred to as “Itou”. 
Regarding claim 1, Herschman discloses wheel rim finishing device (130, Figures 7 and 8; wherein the machine is used to refine the shape of a wheel, see abstract), comprising 
a stand (at least element 166; see also the framing of Figures 7 and 8), a motor (motor 134; Col. 10, lines 33-36) and a shaft sleeve I (casing 136), 
wherein the motor (134) is fixedly mounted on the stand through the shaft sleeve I (see element A, Reference Drawing 1; wherein motor 134 is mounted on stand portion 166 through casing 136 mating with element A); 
a rotating component (140) is fixed on the stand (wherein coupling means 140 is located on the rotating motor 134; wherein the rotating coupling means 140 is fixed to the stand via element A, RD1; wherein coupling means 140 is a rotating component, see at least Col. 10, lines 6-13 and 30-42); 
a locating disk (142/144) is arranged on the rotating component (wherein the screw 142 and nut 144 are located on the rotating coupling means 140; wherein the screw and nut 142/144 serve to locate and hold the wheel, see Col. 10, lines 37-42); 
a supporting body is also arranged on the stand (see supporting body, RD1), and may do reciprocating motion along a radial direction of the locating disk (see Col. 10, lines 52-55 describe support members; wherein the hydraulic cylinder means 186 controls the position of the support of roller 168 by guide channels 188, 190, see Col. 10 line 63-Col. 11, line 2; wherein the movement is along the radial direction of the 144/142; wherein the roller 168 is supported by elements 174, 172, 152, moved by the hydraulic cylinder); 
the side, away from the locating disk, of the supporting body is provided with a force application (hydraulic cylinder 186 is located on a side of the supporting body that is distal to locating disk element 142/144), and the side, close to the locating disk, of the supporting body is provided with an outer roller (see outer roller 168 disposed on the supporting body, proximal to the locating disk element 142/144; see Reference Drawing 1 and Figure 8); 
an inner driving roller body (shaft 180) and an inner driven roller body (roller 178) are arranged at a position (wherein roller 178 is located on shaft 180, see Figure 8 and Col. 10, lines 63-65), close to the outer roller, on the inner side of the locating disk (wherein roller means 178, 182 are on the inner side of the locating disk, see Reference Drawing 1); and 
the inner driving roller body (180) is fixedly connected to the output end of the motor (wherein the shaft 180 of roller 178 is indirectly, fixedly connected to the motor 134 via the supporting elements, such that the motor rotates the rollers, i.e. the output end; see Col. 10, lines 30-32 and 45-55), and 
the inner driven roller body (178) is fixedly connected to the stand (see connection A, Reference Drawing 1, located between interior roller 178 and the frame element 146 of the stand).
	However, Herschman does not explicitly tach that the hydraulic cylinder (186), i.e. the force application, is in the form of a screw. However, from the same or similar field of endeavor of wheel rim devices, Itou (US 4,848,125) teaches a hydraulic cylinder supporting device (30, 31) including a force application screw shaft (38), wherein the supporting devices are provided with rollers (4, 5) thereon, wherein the rollers are configured to engage with a wheel rim (7); see Figure 4 and Col. 5, lines 4-28, Col. 6, line 62-Col. 7, line 17. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic cylinder force applicator of Herschmann to include a screw mechanism, as taught by Itou. Both Itou and Herschmann use hydraulic cylinders to displace rolls when operating on a wheel rim; one would be motivated to modify Herschman because the screw movement mechanism of Itou provides a high grade adjustment of rollers, which minimizes deviations during operation (Itou: Col. 6, line 62-Col. 7, line 17). This modification would be recognized as implementing a known structure, i.e. a type of hydraulic cylinder which uses a screw mechanism to displace rollers, to improve a similar wheel flange device in the same manner and would yield predictable results with a reasonable expectation of success. 

    PNG
    media_image1.png
    689
    766
    media_image1.png
    Greyscale

Reference Drawing 1

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The objections as addressed above must also be overcome in order to place the claims in condition for allowance. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Herschman in view of Itou does not teach, suggest, or render obvious the weighing sensor disposed in and functioning as required by the claim, in combination with additional claim elements of the claim scope. For the purposes of examination, the ‘weighing’ sensor was interpreted to include a scope of a sensor capable of measuring a force, as weight is a type of load exerted by an element. 
Although Herschman suggests, in an alternative embodiment, a hydraulic pressure gauge (68) which monitors pressure exerted by the radial press cylinder, the physical location of the measuring gauges (72, 74, 76) is not located between the supporting body and hydraulic cylinder, i.e. the modified force application screw of Herschman in view of Itou. Furthermore, the measuring gauges are not in a threaded connection with the hydraulic cylinder on one end and fixedly connected with the supporting body at the other. Thus, modified Herschman does not teach, suggest, or render obvious to claimed invention. 
Although Itou teaches that the pushing force acting on the surface of the wheel rim from guide rolls (4, 5) by the position of block (36) and the spring force or compressed air pressure in space (37), the physical position of any element which may be interpreted as a ‘sensor’ does not teach or suggest the claimed invention. The area being sensed is located between the force application screw and rollers, as opposed to the force application screw and support body. The location of space (37) is directly correlated to how the cylinder is actuated; furthermore, both alteration of the location of space (37) and modification to include a threadably coupled weighing sensor would require modification of the teachings of Itou, i.e. a modification of a modification. Thus, the claimed invention as currently recited in the scope of claim 2 is neither taught nor suggested by the prior art as a whole, either alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Macke (US 6,901,676), please see rollers 16, 18, 20, and gauge 22.
Stretch (US 7,921,687), please see Figure 3. 
Davis (US 4,074,408), please see Figures 2 and 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723